DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 11/29/2021 is acknowledged.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, and 5-15 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Wilson et al. (US 6,941,975; “Wilson”). 
Regarding claims 1, 2, 3, 6, 7, 9-10, and 13-14,
- an inner layer (12) comprising a thermoplastic material (col. 3, lines 1-5, lines 55-59, suitable materials including polypropylene, thermoplastic elastomer or thermoplastic vulcanizate, and Wilson teaches using suitable material such as EPDM that is the same thermoplastic material as that of the instant application, see instant specification para [0028] suitable thermoplastic such as EPDM, which materials taught by Wilson for the inner layer meeting the claimed limitations of claims 1, 2, 3, 6, 7);  
- an intermediate layer (the layer 16 or the layer 16’) comprising high density polyethylene (Fig. 2, col. 3, lines 5-10, col. 4, lines 1-10, the suitable material for layer 16 include HDPE); and 
- an outer layer (layer 20) comprising a thermoplastic material (col. 3, lines 40-43, lines 1-5; the layer 20 may be of the same materials for the layer 12 which includes polypropylene, thermoplastic elastomer, and thermoplastic vulcanizate, see col. 3, lines 1-5, lines 55-59, meeting the claimed material limitations of claims 9-10, 13, 14).  

    PNG
    media_image1.png
    487
    858
    media_image1.png
    Greyscale

Regarding claim 5, 
Regarding claim 8, Wilson teaches in its multi-layer tube, the inner layer (12) is directly bonded to the intermediate layer (16) (Fig. 2, col. 4, lines 1-10).  
Regarding claim 11, Wilson teaches its multi-layer tube (10) further including an outside layer (24) outside of said outer layer (20) comprising a thermoplastic elastomer (Fig. 2, col. 3, lines 50-55).  
Regarding claim 12, Wilson teaches its multi-layer tube comprises an adhesive layer (layer 18, Fig. 2, col. 4, lines 1-10) between the intermediate layer (16) and outer inner layer (20), considered as meeting the claimed limitations.  
Regarding claim 15, Wilson teaches its multi-layer tube (10), the outer layer (20) is directly bonded to the intermediate layer (layer 16’) (Fig. 2, col. 4, lines 1-10), meeting the claimed limitations.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claims 1-2 above. 
The limitations of claims 1-2 are taught by Wilson as discussed above. 
Regarding claim 4, Wilson does not specifically teach the inclusion of an inside layer inside of said inner layer that is of a thermoplastic material as instantly claimed. 
Wilson teaches its multi-layer tube (10) comprising an inner layer (12) of a thermoplastic material (col. 3, lines 1-5, lines 55-59).  
It would have been obvious to one of ordinary skill in the art to modify the multilayer tube of Wilson, to include additional layer of the inner layer which is of thermoplastic material, motivated by the desire to provide a refrigerant tube with improved durability and strength and resistance properties, which would have predictably arrived at a satisfactory multi-layer tube that is the same as instantly claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/YAN LAN/Primary Examiner, Art Unit 1782